Per Curiam : There is no law prescribing the time within which the record must be filed in a cause brought to this court upon writ of error; that subject is regulated by Rule 75. 34 111. The omission to file the transcript of the record on or before the second day of the term, as prescribed by that rule, is not ground for a dismissal of the writ; hut in such case the defendant in error may ask a rule upon the clerk of the court below to make return to the writ of error. Motion to dismiss overruled.